IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

NOE GUERRA,                            NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D13-5988

C.A. LINDMAN, INC. and
ARGONAUT     INSURANCE
COMPANY,

      Appellees.

_____________________________/

Opinion filed July 21, 2014.

An appeal from an order of the Judge of Compensation Claims.
Daniel A. Lewis, Judge.

Date of Accident: August 31, 2010.

Kimberly A. Hill of Kimberly A. Hill, P.L., Fort Lauderdale, for Appellant.

Brian C. Dowling of the Workers’ Compensation Trial Group, P.A., Orlando, for
Appellees.




PER CURIAM.

      In this workers’ compensation case, Claimant appeals an order of the Judge

of Compensation Claims (JCC) denying Claimant’s petition for benefits including,

relevant to this appeal, a claim for cervical surgery or, in the alternative, cervical
facet injections. We reverse because the JCC erroneously appointed and relied on

an expert medical advisor (EMA).

      Claimant suffered a compensable accident on August 31, 2010, and was

diagnosed with a C5-6 herniated disk, resulting in the authorization of orthopedic

spine specialist Dr. Schechter.    Dr. Schechter did not think Claimant was a

candidate for surgery. Claimant obtained a “one-time change” of physician, as he

was entitled to do under the Workers’ Compensation Law, and orthopedic surgeon

Dr. Greenberg was appointed. Dr. Greenberg diagnosed disk herniations at C3-4

and C5-6, and recommended a partial discectomy (surgery). Claimant then filed a

petition for benefits seeking that surgery. In response, the Employer/Carrier (E/C)

sought appointment of an expert medical advisor (EMA) to resolve the

disagreement in medical opinions regarding Claimant’s need for the partial

discectomy recommended by Dr. Greenberg.

      Neurosurgeon Dr. Pagan was appointed to serve as an EMA, and he opined

Claimant was not then a surgical candidate; he later testified that if Claimant’s

condition worsened, surgery may be appropriate. After Dr. Pagan rendered his

EMA report in June 2011, Claimant withdrew his petition, and proceeded with

conservative care. Because Dr. Greenberg declined to see Claimant given the

situation, the E/C authorized orthopedic surgeon Dr. Montesano. Eventually Dr.

Montesano opined that Claimant’s condition was getting progressively worse. Dr.

                                        2
Montesano opined that Claimant requires a C5-6 anterior cervical discectomy and

fusion “as soon as possible because he is developing nerve damage or neurological

deficit,” that if the weakness “continues to get worse it may become irreversible,”

and that if surgery is not authorized, Claimant should have cervical facet

injections.

      Based on Dr. Montesano’s opinion, Claimant filed a new petition for

benefits seeking the treatment recommended by Dr. Montesano. In defending the

new claim, the E/C deposed Drs. Schechter and Pagan again. Both indicated that

their opinions had not changed, but explained that they had not seen Claimant or

reviewed any records past May 2011. Notably, Dr. Schechter expressly declined to

opine on Claimant’s condition in 2012 or June 2013 for those reasons. Neither

doctor expressed any disagreement with the medical opinions of Dr. Montesano

that served as the foundation for the pending petition for surgery, nor was either

doctor asked to address Dr. Montesano’s opinions.

      During the hearing on the new petition for benefits, the JCC perceived a

possible dispute in the medical opinions relating to Claimant’s need for cervical

surgery, and raised the question of whether an EMA should be appointed. Both

parties opposed the appointment of an EMA with respect to the new petition for

benefits. Claimant argued (1) there was no disagreement in the medical opinions

because the opinions of Drs. Schechter and Pagan were two years old (“stale”) and

                                        3
(2) Dr. Montesano’s opinion that Claimant’s condition had worsened and now

required surgery was uncontroverted. The E/C argued that the question of whether

Claimant requires surgery had already been addressed by Dr. Pagan, the EMA

appointed to resolve the disagreement in medical opinion regarding the prior

petition for benefits. Notwithstanding the parties’ objections to the appointment of

an EMA, the JCC, without identifying a specific disagreement in the medical

opinions, appointed an EMA, neurosurgeon Dr. Theofilos. The JCC charged the

EMA with answering three questions, including “[w]hether the anterior cervical

discectomy and fusion surgery as recommended by Dr. Montesano is reasonable

and medically necessary for the claimant.” The order appointing Dr. Theofilos as

EMA was not challenged by appeal or petition for certiorari review. *

      Dr. Theofilos opined that surgery was not medically necessary “due to the

numerous Waddell’s signs he is exhibiting, [and] his lack of anatomic findings on

examination that would correlate with a C5-6 disc pathology.” Claimant moved to

strike the testimony from Dr. Theofilos, and objected to admission of Dr.

Theofilos’s report into evidence. The JCC denied the motion and overruled the

objection. The JCC relied on Dr. Theofilos’s opinions and, by order entered June

24, 2013, denied Claimant’s petition for benefits. This was error.

*
  An interlocutory order appointing an EMA may be reviewed on plenary appeal.
See Taylor v. TGI Friday’s, Inc., 16 So. 3d 312, 313 (Fla. 1st DCA 2009). Hence,
there is no merit to the E/C’s argument that Claimant waived the right to contest
the appointment of an EMA by waiting for the entry of a final order.
                                         4
      Simply put, the JCC erred in failing to recognize that the legal dispute before

him was Claimant’s current need for surgery pursuant to Dr. Montesano’s

recommendation, based on Dr. Montesano’s uncontroverted opinion that

Claimant’s medical condition was materially worse than before. The E/C had an

opportunity to counter this uncontroverted testimony in order to demonstrate some

level of disagreement in medical opinions, but made the strategic decision to rely

on Drs. Schechter and Pagan even though, by their own admission, these

physicians were unaware of evidence regarding a worsening in Claimant’s

condition. Because the opinions of Drs. Schechter and Pagan do not constitute

evidence of a “disagreement in the opinions of the health care providers” regarding

the legal issue in dispute, i.e., Claimant’s current need for discectomy and fusion

given the unrefuted worsening of his injury, the JCC erred in appointing an EMA.

See § 440.13(9)(c), Fla. Stat. (2010).

      REVERSED and REMANDED for entry of an order, in light of this opinion,

based on the evidence already before the JCC with the exception of evidence from

Dr. Theofilos.

THOMAS, ROWE, and MAKAR, JJ., CONCUR.




                                         5